Citation Nr: 0017981	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for post-traumatic stress disorder (PTSD), prior to 
March 1, 1998.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  His decorations include the Combat Infantry Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for PTSD.  

In June 1998, an increased evaluation of 30 percent disabling 
was granted for PTSD, effective March 1, 1998.  In April 
1999, an increased evaluation of 50 percent disabling was 
granted for PTSD, effective March 1, 1998.  


FINDING OF FACT

PTSD is manifested by totally incapacitating psychoneurotic 
symptoms and the veteran is demonstrably unable to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 100 percent 
disabling for PTSD are met, prior to March 1, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

2.  The schedular criteria for an evaluation of 100 percent 
disabling for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

In January 1989, service connection was granted for PTSD and 
a 10 percent rating was assigned under Diagnostic Code 9411.  
This disability is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); see also VAOGCPREC 4-2000 
(March 2000).  

Having reviewed the record, the Board finds that the 
previously effective rating criteria pertaining to evaluation 
of mental disorders are more favorable to the veteran in 
light of the available evidence of record.  As such, the old 
criteria will be utilized in evaluation of the instant claim.  

Under the old diagnostic criteria for PTSD, in effect prior 
to November 7, 1996, a 30 percent rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people. 
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. When the ability 
to establish and maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
warranted.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted where 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
or when there are totally incapacitating psychoneurotic 
symptomatology bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran is 
demonstrably unable to obtain or retain employment. 

Prior to November 7, 1996, 38 C.F.R. § 4.129 provided that 
the principle of social and industrial inadaptability as the 
basic criteria for rating disabilities for mental disorders 
contemplates those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
which produce impairment of earning capacity.  Social 
integration is one of the best evidences of mental health and 
reflects the ability to establish (together with the desire 
to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability. 38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  Prior to November 7, 1996, 
an examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability. The record of the history and 
complaints are only preliminary to the examination report. 
The report and the analysis of the symptomatology and full 
consideration of the whole history are the determining 
factors. 38 C.F.R. § 4.130. (1996).  


Evidence

A VA hospital report shows that the veteran was hospitalized 
between October 31, 1992, and December 18, 1992.  Complaints 
on admission included depression.  He gave a history of 
social withdrawal, sleep disturbance, weight loss, poor 
appetite, low self-esteem, and feelings of helplessness and 
hopelessness.  He indicated that he had been having a few 
suicidal ideations off and on, but had no intentions of 
acting.  He gave some vague history of hearing voices, his 
mother calling his name, and seeing the faces of some 
comrades who died in Vietnam.  

On mental status examination, he was dressed appropriately 
and made eye contact off and on.  Motor activity was 
sluggish, mood appeared depressed, and affect was flat.  
Speech output was slow and coherent.  Thought processes were 
logical, he was alert and oriented, and memory was intact.  
Insight was poor and judgment was adequate.  During the 
hospital course, he preferred to stay in bed and would not 
participate in unit activities.  The discharge summary shows 
the following diagnoses:  Axis I, PTSD and depression, not 
otherwise specified; Axis II, deferred; Axis III, 
hypertension, onychomycosis, tinea pedis, and knee joint 
pain; Axis IV, moderate; and with regard to Axis V, a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  

A VA hospital summary shows that the veteran was hospitalized 
between September 7, 1993 and October 22, 1993.  He presented 
looking for help with stress, marital problems, and 
depression.  On mental status examination, eye contact was 
poor, there was mild agitation, mood was depressed, and 
affect was constricted.  Speech was logical.  There were no 
loose associations in thought processes and no delusions or 
hallucination in thought content.  Cognitive function was 
oriented times 3.  Recent and long term memory appeared 
intact.  There was no suicidal or homicidal ideation.  He 
appeared to have significant social problems with money which 
appeared to fuel a lot of his depression.  Mood was labile 
and depressed which was felt to be due more to his social 
condition.  

The discharge summary shows the following diagnoses:  Axis I, 
PTSD and depression; Axis II, none; Axis III, arthritis, knee 
and feet; Axis IV, stressor, combat in Vietnam, severity, 
severe; and Axis V, current GAF 30, past year GAF 30.  A 
report of contact indicates that the veteran had been 
hospitalized for 21 consecutive days from September 1993 to 
October 1993, and the major diagnosis for this period was 
PTSD.  

A VA hospital summary shows that the veteran was hospitalized 
between January 28, 1998, and February 23, 1998, for 
complaints of sleep problems, increased nightmares, and 
depression.  He gave a history of worsening symptoms in the 
past 5 months, including depression, anxiety, hypervigilance, 
and hyperresponsiveness.  He complained of tachycardia and 
palpitations, of hearing voices a few times a week, hearing 
someone calling his name, and paranoid feelings.  He gave a 
history of alcohol abuse, with the last drink about a week 
before admission.  He was currently living with his common 
law wife and he was estranged from his first family, 
including his ex-wife and four children.  

On mental status examination, he appeared withdrawn and eye 
contact was poor.  He stared most of the time with downcast 
eyes.  No abnormal motor activities were noted.  He appeared 
depressed and frustrated.  Affect was congruent.  Output of 
speech was slow and he spoke softly.  He was alert and 
oriented times 3, memory was fair, fund of knowledge was 
adequate, insight and judgment were fair, and he denied 
homicidal ideations.  He reported some recent suicidal 
thoughts without intent or plan.  During the hospital course, 
he was admitted to the PTSD crisis stabilization unit.  The 
following diagnoses were provided on discharge:  Axis I, PTSD 
with exacerbation of symptoms; Axis II, deferred; Axis III, 
low back pain secondary to injury and degenerative joint 
disease; Axis IV, severe, secondary to increased symptoms; 
and Axis V, about 45.  

VA outpatient treatment records, dated in February 1998, show 
that the veteran received mental health treatment including 
group therapy.  On VA examination in March 1998, the veteran 
reported that he stopped working in 1990 due to his 
psychiatric problems and that he was currently drawing a 
Social Security check. 

He reported continued problems with flashbacks and 
nightmares, occurring one to two times a week, in which he 
sees himself killing people.  He also claimed that he saw 
blood and muddy waters in his nightmares and he sees himself 
in the jungle with the trees and the smells of Vietnam.  He 
reported being unable to deal with Chinese food because of 
the smell, that he gets flashbacks from time to time, and he 
stays indoors most of the time.  He also indicated that he 
has significant withdrawal symptoms where he mostly stays by 
himself and is not involved with activities of daily living.  
He stays at home most of the time and cannot get along with 
people.  He described symptoms of increased arousal primarily 
related to problems with sleep, and he gave a history of 
irritability and anger outbursts.  He reported problems with 
hypervigilance and an exaggerated startle response.  Current 
suicidal ideations and auditory hallucinations were denied.  
He admitted to hearing voices of unknown people from time to 
time when he would get extremely stressed out.  He was 
currently on Paxil, Trazodone, and Perphenazine for symptoms 
of PTSD.  It was noted that the veteran had been in jail 3 or 
4 times for disorderly conduct and he was currently living 
with his common law wife.  

On mental status examination, he was cooperative and well 
groomed with good eye contact.  Speech was normal rate and 
volume, coherent, logical, and goal directed.  Mood was 
depressed and affect was somewhat constricted.  Thought 
processes were normal and goal directed and there was no 
evidence of any auditory or visual hallucinations although he 
admitted to flashbacks and nightmares.  There was no paranoia 
and no suicidal or homicidal ideations.  Cognitively, he was 
alert and oriented to person, place, time, and situation.  
Memory, both recent and remote, were intact.  Concentration 
was good.  Insight was fair and judgment were fair.  The 
following diagnoses were provided:  Axis I, 1.  PTSD, 2.  
alcohol dependence; Axis II, none; Axis III, 1.  degenerative 
joint disease, 2.  hypertension, diet controlled, 3.  low 
back pain; Axis IV, stressors related to exposure to combat 
as a tank commander in Vietnam; and Axis V, a current GAF of 
55, 45 in the past year.  

The examiner commented that the veteran's GAF was currently 
55, where he still had moderate to severe symptoms related to 
PTSD.  It was noted that PTSD was about 45 in the last year 
when he was admitted to the hospital with serious symptoms 
and impairment in social and occupational functioning.  His 
current symptoms of 55 indicated that he had moderate 
difficulty in social and occupational functioning, few 
friends, conflicts with peers and co-workers, and he was at 
times unable to keep a job.  It was of note that he had been 
noncompliant with his outpatient treatment and there was a 
significant history of alcohol abuse in between his follow-
ups and admissions.  

Effective March 7, 1998, the day of the VA examination, an 
increased evaluation of 30 percent disabling was granted for 
PTSD.  

An August 1998 VA hospital summary shows that the veteran was 
hospitalized from August 6, 1998, to August 27, 1998, with 
complaints of worsening symptoms including nightmares, 
flashbacks, intrusive thoughts, sleep disturbance, and a 
history of financial stressors leading to losing his 
apartment.  He was again admitted to the PTSD crisis 
stabilization unit, and he was accepted into the Substance 
Abuse Treatment Program.  On discharge, the following 
diagnoses were provided:  Axis I, 1.  PTSD with exacerbation 
of symptoms and 2.  alcohol abuse, episodic; Axis II, 
deferred; Axis III, 1. low back pain and 2. degenerative 
joint disease; Axis IV, severe, secondary to increased 
symptoms and psychosocial stressors; and Axis V, a GAF of 45.  
VA outpatient treatment records, dated August and September 
1998, show that the veteran participated in group therapy and 
other treatment in the course of a substance abuse treatment 
program.  

The veteran was again hospitalized between November 1, 1998, 
and November 6, 1998, with complaints of poor sleep pattern, 
increased nightmares, and flashbacks.  Axis I diagnoses 
included PTSD with exacerbation of symptoms and cocaine 
abuse.   A GAF of 45 is shown.  During the hospital course, 
he indicated that he came to the hospital because he could 
not handle the stressors of living outside and his condition 
had deteriorated due to his low income housing and a noisy 
environment.  He was educated again about the effects of 
drugs and alcohol on his mental and physical status.  
Outpatient treatment records, dated November 1998, show that 
the veteran was followed in a transition program.  

A VA hospital summary shows that the veteran was hospitalized 
between July 29, 1999, and August 6, 1999, with presenting 
complaints of feeling bad and suicidal thoughts.  He reported 
that he was feeling useless, tired of living, and he had 
started thinking of hurting himself.  On mental status 
examination, he was clean and appropriately dressed and 
groomed.  He appeared very tired and reported that he walked 
several miles to come to the hospital.  He made eye contact 
off and on and was oriented times 3.  Mood appeared to be 
depressed, affect was flat and tired, and he gave a history 
of auditory and visual hallucinations such as seeing his dead 
mother's face and hearing her voice calling him.  He reported 
feeling paranoid and he could not stand the noises of his 
name.  Concentration was poor and memory, especially recent, 
was poor.  General fund of knowledge was fair.  Insight and 
judgment were fair.  He denied any active homicidal or 
suicidal thoughts.  He felt he was better off dead.  During 
the hospital course, his mood gradually improved.  On 
discharge, Axis I diagnoses included PTSD with depression and 
psychotic features.  Axis IV was severe secondary to 
noncompliance and worsening of symptoms, and with regard to 
Axis V, a GAF of 45 was assigned.  

At a personal hearing before the undersigned in May 2000, the 
veteran testified that 
he had been hospitalized in November 1999, at which time he 
underwent a drug and alcohol treatment program and received 
therapy for PTSD once a day.  He reported having nightmares 
and flashbacks every time he goes to sleep, and that he was 
taking 6 medications for PTSD.  He indicated that during the 
past few years, every time he gets depressed he had the 
desire to commit suicide.  The veteran's sister testified 
that she was taking care of her brother, and she described 
periods of angry outbursts when he gets in a rage and that he 
has a lot of flashbacks.  She indicated that he doesn't like 
crowds and he stays by himself a lot.  She also indicated 
that there was one time that they had to call the police 
because his mind had snapped.  In addition, she noted that 
there are a lot of times when they are talking and he doesn't 
make sense.  She also stated that there are times when he 
doesn't want to get up and take care of himself, and she 
makes him.  He indicated that he likes to go to church and he 
didn't think that anybody was a friend.  


Analysis

Evaluation in excess of 10 percent disabling, prior to March 
1, 1998
Evaluation in excess of 50 percent disabling, from March 1, 
1998

Having reviewed the evidence compiled during the pendency of 
this appeal in light of the previously effective rating 
criteria, the Board has concluded that the evidence warrants 
the assignment of a 100 percent rating for PTSD for both of 
the periods in question.  Specifically, the evidence 
indicates that PTSD is manifested by totally incapacitating 
symptoms and that as a result, the veteran is demonstrably 
unable to obtain or retain employment.  

During the appeal period, the veteran has been hospitalized 
approximately 5 times with primary diagnoses of PTSD and 
exacerbation of PTSD symptoms.  The hospitalization reports 
compiled during the appeal period are consistent with a 100 
percent rating in that the veteran is shown to have a severe 
degree of occupational and functional impairment as a result 
of PTSD.  During a period of hospitalization in 1993, the 
veteran was assessed with a GAF score of 30.  According to 
DSM-IV, a GAF of 30 equates to serious impairment in 
communication or judgment (i.e. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR an 
inability to function in almost all areas (e.g. stays in bed 
all day, no job, home, or friends.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994)

In addition, the hospital summaries show that the veteran was 
hospitalized on 3 occasions in 1998 alone.  While he was also 
dealing with substance abuse issues, the primary diagnoses 
are shown to be PTSD with exacerbation of symptoms.  
Stressors are noted to be severe and directly related to 
combat experiences, and on each occasion, a GAF of 45 was 
assigned, which equates to some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g.  depressed man avoids friends, neglects family, 
and is unable to work).  Id.  Thus, a GAF of 45 (in the range 
of 41-50) contemplates the inability to maintain employment.  
See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes that although a GAF of 50 is shown during a 
period of hospitalization in December 1992 and a current GAF 
of 55 is shown on VA examination in 1998, the overall 
disability picture presented during the course of the appeal 
period is indicative of a lower level of functioning, as 
evidenced by the GAF's of 30-45 on hospitalization during 
periods of exacerbation of the PTSD symptomatology.  
Furthermore, while the 1998 VA examiner indicated a current 
GAF of 55, the GAF during the past year was estimated as 45, 
and the examiner noted that this score represented serious 
symptoms and impairment in social and occupational 
functioning as shown during the periods of hospitalization, 
to include that the veteran was at times unable to keep a 
job.  

In addition to GAF scores, the symptomatology reported and 
shown during the appeal period is consistent with an 
evaluation of 100 percent disabling.  The veteran has 
reported suicidal thoughts, auditory and visual 
hallucinations, frequent nightmares (on a nightly basis), 
flashbacks, and sleep disturbance.  According to hearing 
testimony, he is currently taking 6 medications as treatment 
for PTSD.  The veteran's sister testified that he is prone to 
anger outbursts and flashbacks and that he frequently does 
not make sense when he talks.  She indicated that she 
sometimes has to force him to get out of bed and to take care 
of daily activities, such as showering and shaving.  He has 
also given a history of legal problems due to disorderly 
conduct, which is consistent with his sister's testimony that 
the police have been called in the past because his mind 
snapped.  The Board found the testimony of the veteran and 
his sister to be consistent and credible, and therefore, to 
constitute competent evidence regarding the veteran's 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the above-noted evidence as shown in hospital 
reports, VA examination reports, and by the veteran's own 
statements, the available evidence indicates that the 
severity of the PTSD symptomatology and the frequent need for 
hospitalization have precluded successful and regular 
employment.  As noted in 38 C.F.R. § 4.129 (1996), the 
principle of social and industrial inadaptability is the 
basic criteria for rating disabilities for mental disorders 
and contemplates those abnormalities of conduct, judgment, 
and emotional reactions which affect economic adjustment, 
i.e., which produce impairment of earning capacity.  As 
noted, GAF scores of 45 are repeatedly shown on 
hospitalization throughout the appeals period, which is 
indicative of an inability to maintain employment.  
Furthermore, the veteran is in receipt of Social Security 
disability benefits, and the evidence regarding his daily 
level of functioning suggests that he is demonstrably unable 
to obtain or retain employment.  In light thereof, the Board 
has concluded that PTSD is productive of totally 
incapacitating symptomatology and that the veteran is 
demonstrably unable to obtain or maintain employment.  As 
such, a 100 percent evaluation is warranted under the 
previously effective rating criteria pertaining to mental 
disorders.  

For the reasons stated above, the Board finds that the 
schedular criteria for a 100 percent evaluation for PTSD are 
substantially met for both of the periods in question.  
Accordingly, the veteran's claims are granted.  


ORDER

An increased evaluation of 100 percent disabling for PTSD is 
granted prior to March 1, 1998, subject to the laws and 
regulations governing the award of monetary benefits.  

An evaluation of 100 percent disabling for PTSD is granted 
from March 1, 1998, subject to the laws and regulations 
governing the award of monetary benefits.    



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

